DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/31/22. The applicant has overcome the 35 USC 112 rejections and the prior rejections as set forth in the previous office action for independent claim 1 and its dependent claim. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present application (i.e., newly added claim 10) is being finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 4 and 6-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/22.
Claims 1, 3 and 8-10 are pending (of which claim 10 is new); claims 2 and 5 have been cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2016-517146 (heretofore JP’146) in view of the publication CN 105518922 (heretofore CN’922)
As to claim 10: 
JP’146 discloses that it is known in the art to make a bipolar all-solid-state sodium ion secondary battery including a plurality of all-solid-state sodium ion secondary batteries, each one of the batteries including respective positive/negative electrode layers intercalating/de-intercalating sodium-ion, a solid electrolyte layer comprising a sodium-ion conductive oxide interposed between the positive/negative electrode layers; and a current collecting layer/material placed between the positive electrode layers and the negative electrode layer of the adjacent battery cell (0024-0026; 0050-0052; 0059-0063). The battery of JP’146 includes a solid electrode layer/material comprising NASICON or ß-alumina (0024-0026; 0050-0052; 0059-0063). 
JP’146 discloses a bipolar all-solid-state sodium ion secondary battery according to the foregoing description. However, the preceding reference does not expressly disclose the specific (first/second) metal film provided between respective positive/negative electrode layer(s) and the current collector(s). 
 As to claim 10: 
CN’922 discloses that it is known in the art to make all-solid-state batteries 10, 20, 30 (0052-0053; Abstract; Title) including positive/negative electrode layers 11, 12 and respective current collectors 14, 15 wherein metal film/layers 16, 17 can be provided between the positive electrode layer and the positive current collector as well as between the negative electrode layer and the negative current collector (0052-0053; 0054-0057; see FIGURES 1-3)

    PNG
    media_image1.png
    581
    324
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    582
    324
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    546
    331
    media_image3.png
    Greyscale

In view of the above, it would have been within the purview of the skilled artisan prior to the effective filing date of the claimed invention to provide/place a metal film between respective positive/negative electrode layers and positive/negative current collectors of JP’146 as taught by CN’922 as CN’922 teaches that the specifically disclosed metal film/layers placed between respective electrode layers/current collectors minimizes occluding metal-ion transportation, thereby enhancing discharging cycle characteristics and making it possible to realize high-capacity all solid secondary batteries in which high electron transfer resistance can be maintained in the solid electrolyte layer and low electron transfer resistance can be maintained in respective electrode layers so that the interface resistance between the current collector foil and the positive/negative electrode layer is kept low. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 05/31/22 for details. 
Claims 1, 3 and 8-9 are allowed.

Response to Arguments
Applicant’s arguments, filed 05/31/22, with respect to claims 1, 3 and 8-9 have been fully considered and are persuasive. Thus, the prior rejection of claims 1, 3 and 8-9 has been withdrawn. 
Applicant’s arguments with respect to new claim 10 have been considered but are moot in view of the new ground of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727